Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “conductive feature” in line 8.  For the purpose of examination, it is considered as “conductive structure”. Appropriate correction is required.
Claims 9-15 are objected to because of the following informalities:  “a semiconductor device” in line 1.  For the purpose of examination, it is considered as “the semiconductor device”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claim(s) 1-3,6-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0114582 A1 (“Horch”) in view of US 2015/0235944 A1 (“Filippi”).

Regarding claim 1, Horch shows (Fig. 4) a semiconductor device, comprising: 
a first well region (402, para 38) and a second well region (404, para 38) disposed in a semiconductor substrate (where STI 410 and P-well 412 is formed, not shown); 
a first dielectric layer (406, 408, para 38-39) disposed over the semiconductor substrate and covering the first well region and the second well region; 
a gate structure (414, select device, which is a gate as stated for another embodiment and stated in para 24) disposed over the first dielectric layer and between the first well region and the second well region; and 
a conductive structure (416 with conductive gate and a thin oxide below, as shown for a similar anti-fuse device 116 and not repeated for the current embodiment, para 24) disposed over and separated from the first well region by a portion of the first dielectric layer (406), wherein the conductive structure includes a barrier layer (thin oxide of 416, similar to 116 thin oxide, para 24) and a conductive plug (conductive gate of 416, like conductive gate of 116, para 24) disposed over the barrier layer;
wherein the first well region, the conductive structure and the portion of the first dielectric layer form an anti-fuse structure (420+416+406+402, para 39).  
Horch does not show the barrier layer comprises copper-manganese (CuMn), wherein a bottom portion of the barrier layer comprising CuMn is sandwiched between the conductive plug and the portion of the first dielectric layer.
Filippi shows (Fig. 7B) the barrier layer (604b of anti-fuse in 100b, para 46) comprises copper-manganese (CuMn), 

    PNG
    media_image1.png
    647
    384
    media_image1.png
    Greyscale

wherein a bottom portion of the barrier layer comprising CuMn is sandwiched between the conductive plug (706b) and the portion of the first dielectric layer (middle of the three layer stack shown above similar to 406a/406b para 39).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Horch, including barrier layer, with the invention of Filippi.  
The motivation to do so is that the combination mitigates electromigration (para 36).

Regarding claim 2, Horch shows (Fig. 4) the conductive plug (conductive gate of 416) of the conductive structure (416).
Horch does not show the conductive plug of the conductive structure comprises copper.
Filippi shows (Fig. 7B) the conductive plug (copper fill 706b, para 46) of the conductive structure comprises copper.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use conductive plug according to the teaching of “Filippi”, since it has been held to be within the general skill of a worker in the art to select a known “conductive plug” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 3, Horch as previously modified with Filippi shows the barrier layer (604b) covers a bottom surface and sidewalls of the conductive plug (706b).

Regarding claim 6, Horch shows (Fig. 4) a deep well region (412 P-well) disposed in the semiconductor substrate (not shown), wherein the first well region (402) and the second well region (404) are disposed in the deep well region.

Regarding claim 7, Horch shows (Fig. 4) wherein the first well region (402, LDD n-doped, para 20) and the second well region (404, S/D n-doped, para 20) have a first conductivity type (N), and the deep well region (412, P-type, para 37) has a second conductivity type (P) opposite to the first conductivity type.

Regarding claim 8, Horch shows (Fig. 4) a method for preparing a semiconductor device, comprising: 
forming a first well region (402, para 38) and a second well region (404, para 38) in a semiconductor substrate (where STI 410 and P-well 412 is formed, not shown);
forming a first dielectric layer (406,408, para 38-39) over the semiconductor substrate and covering the first well region and the second well region; 
forming a gate structure (414, select device, which is a gate as stated for another embodiment and stated in para 24) over the first dielectric layer and between the first well region and the second well region; and 
forming a conductive structure (416 with conductive gate and a thin oxide below, as shown for a similar anti-fuse device 116 and not repeated for the current embodiment, para 24) over and separated from the first well region by a portion of the first dielectric layer (406), wherein the conductive structure includes a barrier layer (thin oxide of 416, similar to 116 thin oxide, para 24) and a conductive plug (conductive gate of 416, like conductive gate of 116, para 24) disposed over the barrier layer, and 
wherein the first well region, the conductive structure and the portion of the first dielectric layer form an anti-fuse structure (420+416+406+402, para 39).
Horch does not show the barrier layer comprises copper-manganese (CuMn), wherein a bottom portion of the barrier layer comprising CuMn is sandwiched between the conductive plug and the portion of the first dielectric layer.
Filippi shows (Fig. 7B) the barrier layer (604b of anti-fuse in 100b, para 46) comprises copper-manganese (CuMn), wherein a bottom portion of the barrier layer comprising CuMn is sandwiched between the conductive plug (706b) and the portion of the first dielectric layer (middle of the three layer stack shown above similar to 406a/406b para 39).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Horch, including barrier layer, with the invention of Filippi.  
The motivation to do so is that the combination mitigates electromigration (para 36).

Regarding claim 9 and 10 and 13 and 14, the prior art as noted in the above rejection of claim 2 or 3 or 6 or 7 respectively, discloses the entire claimed invention.

2. Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch in view of Filippi as applied to claim 1 or claim 8 above further in view of US 2012/0032256 A1 (“Takaishi”).

Regarding claim 4, Horch as previously modified with Filippi shows the gate structure, the conductive plug of the conductive structure (copper, Filippi).
Horch as previously modified with Filippi does not show the gate conductive plug material.
Takaishi shows (Fig. 14) the gate conductive plug (214) is made of Ti,TiN,W (para 221).
Horch as previously modified with Filippi in combination with Takaishi teaches the limitation.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use gate conductive plug according to the teaching of “Takaishi”, since it has been held to be within the general skill of a worker in the art to select a known “gate conductive plug” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 11, the prior art as noted in the above rejection of claim 4, discloses the entire claimed invention.

3. Claim(s) 5, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horch in view of Filippi and Takashi as applied to claim 4 or claim 11 respectively, further in view of US 2021/0391342 A1 (“Chang”).

Regarding claim 5, Horch as previously modified with Filippi and Takaishi shows the first dielectric layer (Horch, 406,408, para 38-39), the gate structure (Horch, 414), the conductive structure (Horch, 416 with conductive gate and a thin oxide below, as shown for a similar anti-fuse device 116 and not repeated for the current embodiment, para 24) and the gate conductive plug (Takaishi, 214) disposed in the second dielectric layer (12+3).
Horch as previously modified with Filippi does not show a second dielectric layer disposed over the first dielectric layer, wherein the gate structure, the conductive structure, and wherein the first dielectric layer and the second dielectric layer are made of different materials.
Chang shows (1G) a second dielectric layer  (70, para 47) wherein the gate structure (52+50, para 47), the conductive structure (44, para 47) are disposed in the second dielectric layer.
Horch shows the first dielectric layer (oxide) and Chang shows the second dielectric layer (silicon carbide nitride, para 47) which are made of different materials.
Horch as previously modified with Filippi and Takaishi in combination with Chang teaches the whole limitation.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use first dielectric material (Horch) different from second dielectric layer according to the teaching of “Chang”, since it has been held to be within the general skill of a worker in the art to select a known “second dielectric  material” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 12, the prior art as noted in the above rejection of claim 5, discloses the entire claimed invention.

Regarding claim 15, Horch as previously modified with Filippi, Takaishi and Chang shows forming a third dielectric layer (80, Chang, para 52) over the second dielectric layer (70, Chang); and 
forming a plurality of conductive layers (82, 84, para 53) in the third dielectric layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because of the new ground of rejection. Regarding the applicant’s argument, “The CuMn liner 306b is not sandwiched between the copper fill 706b and a dielectric layer” in page 4/5, the examiner disagrees. As shown in the rejection above, the CuMn liner 604a/604b of Fig. 7 does appear to be sandwiched between copper fill 706b and dielectric similar to 406a/406b of Fig. 4 shown in the figure above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819